MEMORANDUM**
California state prisoner Alonzo Holloway appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, review de novo, see Patterson v. Stewart, 251 F.3d 1243, 1245 (9th Cir.), cert denied, — U.S. —, 122 S.Ct. 406, 151 L.Ed.2d 308 (2001), and affirm.
Under § 2244(d)(1) of the AEDPA, Holloway had until May 6, 1998, to file his 28 U.S.C. § 2254 petition. Absent tolling of the statute of limitations, therefore, Holloway’s petition filed March 29, 2000, is untimely.
Holloway contends that the district court erred by not granting him statutory or equitable tolling based on his claim the state failed to provide an adequate law library and trained library clerks. We reject Holloway’s contention because he has failed to allege sufficient facts to demonstrate that extraordinary circumstances beyond his control made it impossible for him to file his petition on time. Cf, Wha-lem/Hunt v. Early, 233 F.3d 1146 (9th *621Cir.2000) (en banc) (per curiam).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. We do not reach Holloway’s apparent contention that he was denied access to the courts because it is more appropriately raised in an action under 42 U.S.C. § 1983. See Taylor v. List, 880 F.2d 1040, 1046 (9th Cir. 1989) (discussing access to courts claim in the context of a § 1983 action).